Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
Claim 1 has been amended to incorporate the limitations of previous claim 2 regarding iodine value, and new claim 21 incorporates the limitations of previous claim 3 regarding dropping point. The claims are therefore allowed for the reasons stated regarding previous claims 2-3 in paragraph 6 of the office action mailed 7/14/21. The declaration of Addy filed 6/10/21 states that the composition of Hulsmann has an iodine value well outside the range recited in amended claim 1. While the value of 96 to 104 cited in the application appears to refer to the saponification value of Hulsmann rather than the iodine number, the table supplied by Hulsmann indicates that the iodine value ranges from 85 to 92, still well outside the range recited in claim 1. As noted by applicant, Hulsmann teaches in column 4 lines 11-13 that the high iodine value is an advantage of the composition. One of ordinary skill in the art would therefore not be motivated to prepare or modify the compositions of Hulsmann to arrive at compositions having the iodine value of amended claim 1.
Regarding new claim 21, the discussion in the declaration of Addy filed 6/10/21 also persuasively argues that the composition of Hulsmann would not have a dropping point in the range recited in claim 3. In particular, the declaration of Addy persuasively explains that the low turbidity point of the compositions of Hulsmann indicates that the dropping point would be far lower than the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771